          Case 20-30967 Document 191 Filed in TXSB on 04/06/20 Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                               ENTERED
                               HOUSTON DIVISION                                                04/06/2020

 In re:                                            §
                                                   §
 Watson Grinding and Manufacturing                 §               Case No. 20-30967
 Co.                                               §
                                                   §                   Chapter 11
          Debtor.                                  §


                          ORDER REGARDING CASH COLLATERAL
                                 (Relates to Docket No. 188)


        Watson Grinding and Manufacturing Co. (“Watson Grinding”) filed an Emergency Motion

for Authority to Use Cash and/or Cash Collateral Outside the Ordinary Course of Business on an

Interim Basis (the “Motion”). Texas Capital Bank, National Association (“Texas Capital”) asserts:

(i) a prepetition senior secured claim in the principal amount of approximately $3,000,000 (the

“Indebtedness”) against Watson Grinding and Watson Valve Services, Inc. (“Watson Valve”); and

(ii) first priority liens and security interests on substantially all of Watson Grinding and Watson

Valve’s     personal property, including, without limitation, accounts receivable, equipment,

inventory, chattel paper, instruments, commercial tort claims, deposit accounts, documents,

fixtures, general intangibles, health care insurance receivables, intellectual property, and all

proceeds and products thereof, including, without limitation, insurance proceeds (but for the

avoidance of doubt, excluding insurance proceeds related to third party coverage) and any cash

held by Watson Grinding or Watson Valve that constitutes cash collateral, including the

$3,000,000.00 in proceeds (the “Prepetition Insurance Proceeds”) from Watson Grinding’s

business personal property insurance received prior to the petition date (collectively,




DocID: 4845-3124-7545.1
           Case 20-30967 Document 191 Filed in TXSB on 04/06/20 Page 2 of 4




the “Prepetition Collateral”); and all cash and cash proceeds of the Prepetition Collateral, including

all cash and cash proceeds of such Prepetition Collateral held in any of Watson Grinding or Watson

Valve’s banking, checking, or other deposit accounts with financial institutions, including

insurance proceeds (but for the avoidance of doubt, excluding insurance proceeds related to third

party coverage) as of the petition date (“Cash Collateral”). Watson Grinding believes that it has

sufficient liquidity to continue its current level of operations, prosecute this chapter 11 case and

develop a chapter 11 plan without use of the Prepetition Insurance Proceeds. Based on the

foregoing, Watson Grinding, Texas Capital and The Official Committee of January 24 Claimants’

(the “Committee”) have agreed to the terms set forth below regarding the use of Cash Collateral

and the Prepetition Insurance Proceeds. Accordingly, it is hereby ORDERED THAT:

       1.       Watson Grinding shall transfer the Prepetition Insurance Proceeds, plus an

additional $175,000 (collectively, the “Segregated Funds”), to a segregated bank account at Texas

Capital.

       2.       The Segregated Funds shall remain segregated and shall not be comingled with any

other funds or be used by Watson Grinding or Texas Capital absent further order of this Court.

       3.       If the Court determines that Texas Capital does not have a lien on the Prepetition

Insurance Proceeds but does have a lien on Cash Collateral, Texas Capital is hereby granted

replacement liens in the Segregated Funds, pursuant to sections 361, 363(c)(2), 363(e) of title 11

of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), with the

same validity and priority as its liens on Cash Collateral solely to the extent of any diminution in

value of Texas Capital’s liens in Cash Collateral that has occurred from the petition date until the

date of such a determination.




                                                  2
        Case 20-30967 Document 191 Filed in TXSB on 04/06/20 Page 3 of 4




       4.      Watson Grinding is authorized to use cash on hand in accordance with the terms

and conditions of this Order, and in accordance with the budget attached hereto as Exhibit “A”

(the “Budget”).

       5.      The actual expenditures may not exceed more than ten percent of the budgeted

amount, and the actual expenditures of the Debtor shall not, for each line item in the Budget,

exceed the amount budgeted for such line item in the Budget by more than ten percent. If the

Debtor anticipates the need to exceed the ten percent variance, it must obtain the prior written

consent of Texas Capital and provide notice to counsel for the Committee.

       6.      Texas Capital is hereby authorized to honor any and all checks issued by the

Watson Grinding made (a) pursuant to this Order and (b) in accordance with the Budget.

       7.      Nothing in this Order shall prejudice Texas Capital or limit its right to file, pursue,

or oppose any motion or other relief in this bankruptcy case.

       8.      The provisions of this Order and any actions taken pursuant hereto shall remain

effective and binding notwithstanding entry of any order which may be entered: (a) converting this

chapter 11 case to a case under chapter 7 of the Bankruptcy Code; (b) dismissing this chapter 11

case; or (c) pursuant to which this Court abstains from hearing any of this chapter 11 case.

       9.      Nothing in this Order constitutes a finding or admission regarding (a) the validity

of any lien (including as to the Prepetition Insurance Proceeds), or (b) whether any funds used

pursuant to this Order constitute cash collateral under section 363(a) of the Bankruptcy Code.

       10.     This Order is without prejudice to Texas Capital’s right to seek adequate protection

or relief from the automatic stay.

       11.     This Order is without prejudice to Watson Grinding seeking additional relief

regarding the use of Cash Collateral or the use of cash outside the ordinary course of business.



                                                 3
        Case 20-30967 Document 191 Filed in TXSB on 04/06/20 Page 4 of 4




       12.     This Order does not waive or adjudicate any rights or claims as between Watson

Valve and Watson Grinding, or rights/claims between Watson Valve and/or Watson Grinding and

any other party (including affiliates and guarantors), with respect to allocation of the Segregated

Funds, including (without limitation) claims for contribution, indemnity, subrogation or otherwise.

All such rights and claims are expressly preserved as to all parties.




Signed: _____________________, 2020
 Signed: April 06,17,
         October   2020
                      2018

                                                     ____________________________________
                                      ________________________________
                                      Marvin Isgur                 Marvin Isgur
                                      United States Bankruptcy Judge Bankruptcy Judge
                                                         United States




                                                 4
